05/10/2021


   IN THE SUPREME COURT OF THE STATE OF MONTANACase Number: DA 20-0482
                     DA 20-0482


A.C.I. CONSTRUCTION, LLC,

           Plaintiff/Appellant/Cross Appellee,

     V.


ELEVATED PROPERTY INVESTMENTS, LLC,
LEASE OPTION SOLUTIONS, LLC, WESTERN BUILDING
CENTER, JUSTIN NORBERG, NORBERG ELECTRIC, LLC,
MONTANA DIRT WORKS,
          Defendants/Appellees/Cross Appellant

          ORDER GRANTING EXTENSION OF TIME


     Upon consideration of Appellee/Cross Appellant’s Unopposed
Motion for Extension of Time,

     IT IS HEREBY ORDERED that Appellee/Cross Appellant is
granted a fourteen (14) day extension of time, up to and including May
28, 2021, within which to file and serve its Reply Brief to Cross Appeal.

     No further extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      May 10 2021